Title: From Thomas Jefferson to David Ross, 27 March 1781
From: Jefferson, Thomas
To: Ross, David



Sir
March 27th. 1781

A Knolege that Congress do not possess money but occasionally induces us to think it best to desire our Delegates to be on the watch whenever they shall be sending money to the Southward to sollicit the paiment of the Sum there for our use and draw on us for repaiment. I doubt whether this may answer your purpose which is present but we are assured it would be vain to draw on Congress. I will write to the Delegates as above if you wish it. I inclose you a Letter to Colo. Lynch. I wish it were possible for you to import immediately a quantity of Lead, Powder, and Cartridge Paper from the nearest Port. The passports for greater Security were ordered to be printed. The Printer says they are not yet ready, but gives reason to Hope for them tomorrow morning. I am &c.,

T. J.

